Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 11-14, 16 are rejected under 35 U.S.C. 102[a][1] as being anticipated by Sharma et al. (US Patent No. 9158389 B1)


	In regards to claim 1, Sharma teaches, A method comprising: (See abstract)
capturing, using a video capture device associated with a computing device, a video stream of a physical activity scene, the video stream including a first tangible interface object and a second tangible interface object positioned on the physical activity scene; (See figs. 1A-1C, 11, abstract, a computing device located proximate to a physical activity surface, a video capture device, and a detector. The video capture device is coupled for communication with the computing device and is adapted to capture a video stream that includes an activity scene of the physical activity surface and one or more interface objects physically intractable with by a user. Also see figs. 11A-11I, col. 19, lines 52 thru col. 20, line 14, each tile represents a tangible interface object) 
identifying, using a processor of the computing device, a combined position of the first tangible interface object relative to the second tangible interface object; (See col. 23, line 1-2, processor. Also see col. 19, lines 52 thru col. 20, line 14, each cluster of tiles represents a logical construct that is processed by the activity application 214 to render a unique visual representation of the tiles derived from the content, manipulation, and/or relative position of the tiles…In subsequent FIGS. 11B-11E, additional tiles bearing different colors and patterns are adjacently and abuttingly placed in a cluster in the activity scene 116, and the activity application 214 analyzes the positions, alignments, and tile combinations, as determined by the detector 304)
determining, using the processor of the computing device, a virtual object represented by the combined position of the first tangible interface object relative to the second tangible interface object; and displaying, on a display of the computing device, a graphical user interface embodying a virtual scene, the virtual scene including the virtual object. (See figs. 11A-11I, col. 19, lines 52 thru col. 20, line 14, In subsequent FIGS. 11B-11E, additional tiles bearing different colors and patterns are adjacently and abuttingly placed in a cluster in the activity scene 116, and the activity application 214 analyzes the positions, alignments, and tile combinations, as determined by the detector 304, to compute the overall effect of the tile cluster…  the tiles abutted to a lower side of the house tile are determined by the activity application 214 as having a serialized coloring and patterning affect that compounds to produce a colorized pattern for the main structure of the house. In contrast, since the tile including the lined texture is the only tile abutting the house tile on the right, the activity application 214 interprets the placement of this tile as an instruction to add that pattern to the roof of the house as depicted in the virtual scene 1100.)
In regards to claim 2, Sharma teaches the method of claim 1, wherein the first tangible interface object is a stick and the second tangible interface object is a ring. (The claim is recited broadly such that it could be read as what object ‘is being represented as’, not what object itself per se is. Throughout figs. 11a-11i of Sharma, some tangible tile objects represent stick (e.g. rectangular shape, house shape, etc) and some other tangible tile objects are rings (e.g. rain, dot shapes, sun, etc.))  	In regards to claim 3, Sharma teaches the method of claim 2, further comprising: identifying, using the processor of the computing device, a first position and a first orientation of the stick; identifying, using the processor of the computing device, a second position and a second orientation of the ring; and wherein identifying the combined position includes matching the first position and the first orientation of the stick and the second position and the second orientation of the ring to a database of virtualizations that includes the virtual object and the virtual object is formed out of one or more of a virtual stick and a virtual ring. (As described by rejection of claim 2, tangible tile objects are equivalent to claimed stick/ring. See figs. 11a-11i, col. 19, lines 52 thru col. 20, line 14, In particular, FIGS. 11A-11I depict a series of incremental changes to a physical activity scene 116 on a physical activity surface, which are replicated in a virtual scene 1100 on a computing device 104. In these figures, each cluster of tiles represents a logical construct that is processed by the activity application 214 to render a unique visual representation of the tiles derived from the content, manipulation, and/or relative position of the tiles. For instance, in FIG. 11A, a tile bearing an image of the house is placed in the activity scene 116 and a corresponding virtual scene 1100 that includes the house is rendered by activity application 214 for presentation on the computing device 104 based on the event generated for the tile by the detector 304. In subsequent FIGS. 11B-11E, additional tiles bearing different colors and patterns are adjacently and abuttingly placed in a cluster in the activity scene 116, and the activity application 214 analyzes the positions, alignments, and tile combinations, as determined by the detector 304, to compute the overall effect of the tile cluster. In this example, the tiles abutted to a lower side of the house tile are determined by the activity application 214 as having a serialized coloring and patterning affect that compounds to produce a colorized pattern for the main structure of the house. In contrast, since the tile including the lined texture is the only tile abutting the house tile on the right, the activity application 214 interprets the placement of this tile as an instruction to add that pattern to the roof of the house as depicted in the virtual scene 1100. Furthermore, see fig. 8A, steps 810-816, col. 18, lines 12-24, The detector 304 may determine 810 positional information for the TI object(s), such as location and/or orientation of the TI object(s) within the activity scene 116 based on the object and/or image coordinates. The detector 304 may also determine 812 whether to transform the moments and/or histograms computed in blocks 606 and/or 808 and may then query 814 the a data store, such as storage 310, for matching records (e.g., image profiles) using the moment(s) and/or color histogram(s). In some instances, the moments and or histograms may be transformed based on the position of the TI object(s) within the activity scene 116 (e.g., relative to a point of reference, such as the stand 106). Also see col. 12, lines 6-10, and col. 15, lines 59 thru col. 16, line 10. ) 	In regards to claim 4, Sharma teaches the method of claim 3, wherein the virtual object represents one of a number, a letter, a shape, and an object. (See figs. 11a-11i, virtual scene 1100, having at least shape and object) 	 	In regards to claim 6, Sharma teaches the method of claim 1, wherein the video stream includes a third tangible interface object positioned in the physical activity scene, the method further comprising: updating the combined position based on a location of the third tangible interface object relative to the first tangible interface object and the second tangible interface object; identifying a new virtual object based on the updated combined position; and displaying, on the display of the computing device, the virtual scene including the new virtual object. (See figs. 11c-11i, col. 19, lines 52 thru col. 20, line 14, In particular, FIGS. 11A-11I depict a series of incremental changes to a physical activity scene 116 on a physical activity surface, which are replicated in a virtual scene 1100 on a computing device 104. In these figures, each cluster of tiles represents a logical construct that is processed by the activity application 214 to render a unique visual representation of the tiles derived from the content, manipulation, and/or relative position of the tiles. For instance, in FIG. 11A, a tile bearing an image of the house is placed in the activity scene 116 and a corresponding virtual scene 1100 that includes the house is rendered by activity application 214 for presentation on the computing device 104 based on the event generated for the tile by the detector 304. In subsequent FIGS. 11B-11E, additional tiles bearing different colors and patterns are adjacently and abuttingly placed in a cluster in the activity scene 116, and the activity application 214 analyzes the positions, alignments, and tile combinations, as determined by the detector 304, to compute the overall effect of the tile cluster. In this example, the tiles abutted to a lower side of the house tile are determined by the activity application 214 as having a serialized coloring and patterning affect that compounds to produce a colorized pattern for the main structure of the house. In contrast, since the tile including the lined texture is the only tile abutting the house tile on the right, the activity application 214 interprets the placement of this tile as an instruction to add that pattern to the roof of the house as depicted in the virtual scene 1100. Furthermore, see fig. 8A, steps 810-816, col. 18, lines 12-24, The detector 304 may determine 810 positional information for the TI object(s), such as location and/or orientation of the TI object(s) within the activity scene 116 based on the object and/or image coordinates. The detector 304 may also determine 812 whether to transform the moments and/or histograms computed in blocks 606 and/or 808 and may then query 814 the a data store, such as storage 310, for matching records (e.g., image profiles) using the moment(s) and/or color histogram(s). In some instances, the moments and or histograms may be transformed based on the position of the TI object(s) within the activity scene 116 (e.g., relative to a point of reference, such as the stand 106). Also see col. 12, lines 6-10, and col. 15, lines 59 thru col. 16, line 10. Clearly throughout the figures, more than 3 tangible object tiles are present, and based on combination of positioning/arrangement of tiles, and based on adding new tiles, appropriate virtual objects are updated and displayed (e.g. effects on house, sun, cloud, rain, etc.))


	Claims 11-14 and 16 are similar in scope to claims 1-4 and 6, therefore, they are rejected under similar rationale a set forth above. 	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 7-9 and 15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US Patent No. 9158389 B1) in view of Self et al. (US 20120015333 A1)


In regards to claim 5, Sharma teaches the method of claim 1, wherein the virtual scene includes an animated character, the method further comprising: displaying the animated character in the graphical user interface; determining an animation routine based on the combined position of the first tangible interface object relative to the second tangible interface object; and executing, in the graphical user interface, the animation routine. (See figs. 11a-11i, col. 20, lines 4-14, additional tiles bearing different colors and patterns are adjacently and abuttingly placed in a cluster in the activity scene 116, and the activity application 214 analyzes the positions, alignments, and tile combinations, as determined by the detector 304, to compute the overall effect of the tile cluster…see col. 20, lines 31-55, Based on the user's interactions with the tiles, the activity application 214 can produce different sounds and visual effects for the instruments that are recognized... and then reproduces a digital representation of the tile in the virtual scene 1200 in a location that corresponds to the position of the guitar tile in the activity scene 116 and plays the music file of the guitar sound (as indicated by the notes depicted in the virtual scene 1200). Similarly in FIG. 12B, the user places a drum tile in the activity scene 116 and the activity application 214 renders a drum for display. The activity application 214 can also produce effects based on the manipulation of the tiles in activity scene 116, as shown in FIG. 12C.)
	Sharma does not specifically teach, animated character, animation routine
	However, Self further teaches animated character, animation routine (See fig. 16-23, paragraph 79-89, based on position of cards/tiles, animated character (e.g. giraffe) performs routine) 
	Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Sharma to further comprise method taught by Self because providing animated visual effect brings more interactive experience for the learners, thus improving user experience.  


In regards to claim 7, Sharma teaches the method of claim 1.
Sharma does not specifically teach, further comprising: displaying, on the display of the computing device, a virtual prompt, the virtual prompt representing an object for a user to create on the physical activity scene; detecting in the video stream, a placement of the first tangible interface object and the second tangible interface object on the physical activity scene; determining that the combined position of the first tangible interface object relative to the second tangible interface object matches an expected virtual object based on the virtual prompt; and displaying, on the display of the computing device, a correct animation.
However, Self further teaches, further comprising: displaying, on the display of the computing device, a virtual prompt, the virtual prompt representing an object for a user to create on the physical activity scene; detecting in the video stream, a placement of the first tangible interface object and the second tangible interface object on the physical activity scene; determining that the combined position of the first tangible interface object relative to the second tangible interface object matches an expected virtual object based on the virtual prompt; and displaying, on the display of the computing device, a correct animation. (See fig. 16-17 prompt is displayed on screen. Also see figs. 18-23, and associated paragraphs, after placement of cards/tiles (e.g. “can” and “eat”), and based on arrangement order, appropriate animation is displayed based on detected match. Also see paragraphs 99-100, claim 11)
	Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Sharma to further comprise method taught by Self because providing animated visual effect brings more interactive experience for the learners, thus improving user experience.  
 	In regards to claim 8, Sharma-Self teaches the method of claim 7, wherein the virtual prompt includes highlighting to signal a shape of the first tangible interface object. (See Self figs. 16-19, display 132 shows empty slots for flash card/tile, where highlighted empty slot has a shape that matches the flash card/tile)

	In regards to claim 9, Sharma-Self teaches the method of claim 8, further comprising: determining, using the processor of the computing device, that the first tangible interface object is placed incorrectly to match the expected virtual object; and determining, using the processor of the computing device, a correct placement of the first tangible interface object. (See Self paragraph 84-85, fig. 19, 21-23 Had the answer been "no," Gertie would have been configured to shake her head 1920 side to side. Other motions of simulated agreement or disagreement will be readily available to those of ordinary skill in the art having the benefit of this disclosure…paragraph 87-88, It is obvious to adults that giraffes cannot fly. To teach this concept to younger students, the education module (171) is configured to make Gertie 900 confirm or deny the statement presented above her by shaking her head 1920 left and right 2121 to indicate, "No, I can not fly."…paragraph 89-90, Of course, giraffes can indeed eat. To teach the student how they eat, in one embodiment the education module (171) is configured to cause Gertie 900 to demonstrate the answer to the question completed by educational flash card 2250. As shown in FIG. 22, Gertie 900 has been shown eating leaves 2220 from a virtual tree 2221. Also see figs. 29-31 and associated paragraphs)


	Claims 15, 17-19 are similar in scope to claims 5 and 7-9 therefore, they are rejected under similar rationale a set forth above.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US Patent No. 9158389 B1) in view of Self et al. (US 20120015333 A1), and further in view of Moon (US 20170345335 A1)
 	In regards to claim 10, Sharma-Self teaches the method of claim 9.
Sharma-Self does not specifically teach, wherein the highlighting is presented on the display responsive to determining that the first tangible interface object is placed incorrectly and the highlighting signals the correct placement of the first tangible interface object.
However, Moon further teaches, wherein the highlighting is presented on the display responsive to determining that the first tangible interface object is placed incorrectly and the highlighting signals the correct placement of the first tangible interface object. (See fig. 3-4, paragraphs 56-57, incorrect message displayed thus informing user to make a correct move)
	Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Sharma-Self to further comprise method taught by Moon because providing user with misplacement information allows user to quickly correct and obtain desired result/correctness, thus improving user experience and saving user’s time. 
 
Claim 20 is similar in scope to claim 10, therefore, it is rejected under similar rationale as set forth above.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US Patent No. 9158389 B1) in view of Boyd (US Patent 9922226-B1)


	In regards to claim 21, Sherma teaches, A method comprising: 
capturing, using a video capture device associated with a computing device, a video stream of a physical activity scene, the video stream including a first tangible interface object representing a stick and a second tangible interface object representing a half-ring, the first tangible interface object being positioned adjacent to an end of the second tangible interface object on the physical activity scene to create a shape; (See figs. 1A-1C, 11, abstract, a computing device located proximate to a physical activity surface, a video capture device, and a detector. The video capture device is coupled for communication with the computing device and is adapted to capture a video stream that includes an activity scene of the physical activity surface and one or more interface objects physically intractable with by a user. Also see figs. 11A-11I, col. 19, lines 52 thru col. 20, line 14, each tile represents a tangible interface object. The claim is recited broadly such that it could be read as what object ‘is being represented as’, not what object itself per se is. Throughout figs. 11a-11i of Sharma, some tangible tile objects represent stick (e.g. rectangular shape, house shape, etc) and some other tangible tile objects are rings (e.g. rain, dot shapes, sun, etc.)). As shown in at least figs. 11D-11I, two tiles are placed adjacent to each other to create a shape (e.g. circular shape design inside a rectangular/square house))
identifying, using a processor of the computing device, a first position of the first tangible interface object; identifying, using the processor of the computing device, a second position of the second tangible interface object; (See col. 23, line 1-2, processor. Also see col. 19, lines 52 thru col. 20, line 14, each cluster of tiles represents a logical construct that is processed by the activity application 214 to render a unique visual representation of the tiles derived from the content, manipulation, and/or relative position of the tiles…In subsequent FIGS. 11B-11E, additional tiles bearing different colors and patterns are adjacently and abuttingly placed in a cluster in the activity scene 116, and the activity application 214 analyzes the positions, alignments, and tile combinations, as determined by the detector 304. Also see col. 12, lines 20-22)
identifying, using the processor of the computing device, the shape depicted by the first position of the first tangible interface object relative to the second position of the second tangible interface object; (See fig. 11D, col. 20, lines 1-15, additional tiles bearing different colors and patterns are adjacently and abuttingly placed in a cluster in the activity scene 116, and the activity application 214 analyzes the positions, alignments, and tile combinations, as determined by the detector 304, to compute the overall effect of the tile cluster. In this example, the tiles abutted to a lower side of the house tile are determined by the activity application 214 as having a serialized coloring and patterning affect that compounds to produce a colorized pattern for the main structure of the house. In contrast, since the tile including the lined texture is the only tile abutting the house tile on the right, the activity application 214 interprets the placement of this tile as an instruction to add that pattern to the roof of the house as depicted in the virtual scene 1100. Also see fig. 14, and associated column and lines)
determining, using the processor of the computing device, a virtual object represented by the identified shape, by matching the shape to a database of virtual objects …; and displaying, on a display of the computing device, a graphical user interface embodying a virtual scene, the virtual scene including the virtual object. (See figs. 11A-11I, col. 19, lines 52 thru col. 20, line 14, In subsequent FIGS. 11B-11E, additional tiles bearing different colors and patterns are adjacently and abuttingly placed in a cluster in the activity scene 116, and the activity application 214 analyzes the positions, alignments, and tile combinations, as determined by the detector 304, to compute the overall effect of the tile cluster…  the tiles abutted to a lower side of the house tile are determined by the activity application 214 as having a serialized coloring and patterning affect that compounds to produce a colorized pattern for the main structure of the house. In contrast, since the tile including the lined texture is the only tile abutting the house tile on the right, the activity application 214 interprets the placement of this tile as an instruction to add that pattern to the roof of the house as depicted in the virtual scene 1100. Also see col. 9, lines 18-27, col. 12, lines 41-59, matching feature)
	Sherma does not specifically teach, and identifying a matching candidate that exceeds a matching score threshold
	However, Boyd further teaches, and identifying a matching candidate that exceeds a matching score threshold (See col. 4, lines 4-10, col. 9, lines 50-56, col. 11, lines 48-56)
	Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Sharma to further comprise method taught by Boyd because setting a threshold value for determining match ensures accurate result, therefore obtaining improvement of accuracy provided to the user. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN S LEE/Primary Examiner, Art Unit 2177